DISSENTING OPINION BY
STRASSBURGER, J.
I respectfully dissent.
At the outset of the “Discussion” portion of his opinion, the learned trial judge posed the issue
The following question is presented in this case: How did CIGNA and plaintiffs’ counsel allocate the class-action settlement funds when they settled the Managed Care Class Action lawsuit? The case does not ask how the settlement funds should have been allocated. Neither is [the trial court] free to now make a theoretical reasonable settlement allocation. The question presented is one of historical fact.
Trial Court Opinion, 11/15/2011, at 20.
Unfortunately, the issue posed is exactly the wrong one. Allocation of funds for the *185purposes of CIGNA’s later insurance litigation with ERI was never at issue during the original settlement. The plaintiffs in the underlying action simply wanted to recover from CIGNA. Whether and how those funds were allocated later was of no matter. CIGNA could have inserted a provision in the settlement agreement that the entire payment was on the RICO claims. The doctors would not have cared. But guaranteed, Executive Risk would be here arguing that the appropriate question is how the settlement funds should have been allocated.
Because the trial court tried the wrong issue, the Majority is affirming the wrong finding. Thus, I would remand for a determination of how the settlement funds should have been allocated.